If the plaintiff thought his ticket entitled him to ride to West Swanzey and refused to pay his fare for that reason, it can be found that the defendants were in fault, not for putting him off the train when he reached Hinsdale, but for refusing to accept him as a passenger from Hinsdale to West Swanzey. In that case the defendants terminated the plaintiff's journey at Hinsdale, and from that time they owed him the Same duties they owed to, and his rights were the same as those of, every other member of the community. Consequently, although they acted within their rights when they put him off, they could not refuse to permit him to resume his journey on that train merely because he refused to pay what he thought was an unjust demand.
If, however, the plaintiff either knew or ought to have known that his ticket was worthless, or if he refused to pay his fare because he thought he would not be put off until the train reached Hinsdale, he cannot recover; and the amount of money he had with him is relevant to the issue of why he refused to pay his fare. The plaintiff did not break his journey at Hinsdale if his refusal to pay his fare was any part of a scheme to ride from South Vernon to West Swanzey for less than the regular fare; for section 6, chapter 160, Public Statutes, which provides that a person who refuses to pay his fare shall be put off at a station, was not enacted to enable him to defraud the railroad. Caher v. Railway, 75 N.H. 125. In a word, if the plaintiff refused to pay his fare because he thought his ticket was good, it may be found that the defendants were in fault; but that cannot be found if his refusal was any part of a scheme to obtain transportation for less than the regular rate.
The defendants had not extended the plaintiff's ticket when he attempted to use it, and the interstate commerce act forbade the extension of it at that time. Consequently they are not bound by the acts of the conductor who attempted to extend it, even if he was their employee. The question of the measure of damages was not transferred and has not been considered.
Case discharged.
All concurred. *Page 390